                 Case 2:20-cv-06220-TJS Document 11 Filed 03/31/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TODD BALLARD                                            :       CIVIL ACTION
                                                        :
            v.                                          :
                                                        :
STEVEN WEINER and GINA CLARK                            :       NO. 20-6220

                                             MEMORANDUM

Savage, J.                                                                             March 30, 2021

            Todd Ballard, a prisoner currently incarcerated at SCI-Phoenix, initiated this action

by filing two documents on forms entitled “Private Criminal Complaint.” The forms are

provided by the Commonwealth of Pennsylvania for use of complainants to initiate private

criminal proceedings in state court. The Clerk of Court treated the filings as commencing

a civil action.

            On December 22, 2020, we ordered the Clerk to provide Ballard with the Court’s

standard form for filing an application to proceed in forma pauperis and ordered Ballard

to complete and file the application with a certified copy of his inmate account statement.

After receiving the Order, Ballard returned the application to proceed in forma pauperis.

He stated unequivocally, “(I submitted Criminal Complaints and a Petition for Injunctive

Relief) not a civil Complaint.”1 He reiterates that he seeks “injunctive relief pending

criminal complaints.”2 Thus, he does not intend to proceed with a civil action.

            The Prisoner Litigation Reform Act (“PLRA”) requires a court to screen a prisoner

complaint for possible dismissal before or as soon as practical after docketing. 28 U.S.C.



1   Application for Prisoners to Proceed in District Court Without Prepaying Fees or Costs at 1 (Doc. No. 8).

2   Id. at 2.
           Case 2:20-cv-06220-TJS Document 11 Filed 03/31/21 Page 2 of 2




§ 1915A(a). The court must dismiss the action if it “(1) is frivolous or malicious; (ii) fails

to state a claim on which relief may be granted; or (iii) seeks monetary relief against a

defendant who is immune from such relief.” 28 U.S.C. Ss 1915(e)(2).

         A court may dismiss an action “at any time” whether an IFP application is pending

or not. Thus, a court has the discretion to evaluate an IFP application before, after or

simultaneously with screening the merits. Brown v. Sage, 941 F.3d 655, 660 (3d Cir.

2019).

         Without ruling on the application to proceed in forma pauperis, we shall dismiss

this action without prejudice to Ballard’s right to proceed in state court. The federal court

does not have the authority to initiate criminal proceedings.           Colon-Montanez v.

Pennsylvania Healthcare Serv. Staffs, 530 F. App’x 115, 118 (3d Cir. 2013) (per curiam).

Ballard’s recourse is to file his private criminal complaint in the Pennsylvania courts.




                                              2
